DETAILED ACTION

Remarks
This Office Action is in response to the application 17/349059 filed on 16 June 2021.
Claims 1-11 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 3, the following is recited:
wherein the step of computing the salient subset (Qmax) includes identifying at least one subset (Q') for which a structural compact subgrah exists in the knowledge graph denoted by a representbility repr(Q') = yes, wherein the salient subset (Qmax) is computed by solving the optimization problem given by

    PNG
    media_image1.png
    244
    963
    media_image1.png
    Greyscale

It is not apparent what is meant by the claimed “repr(Q') = yes” and “sal(v),” and hence these limitations render the claim vague and ambiguous.

As to claims 4-8, they depend from claim 3, and therefore inherit its deficiencies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to independent claims 1, 10, and 11, the claims recite a knowledge graph including vertices and edges, receiving a search query for two entities represented in the knowledge graph, and computing a subgraph of the knowledge graph which connects the two entities of the search query. The broadest reasonable interpretation (BRI) of the claimed knowledge graph encompasses a graph with just two vertices and two edges. With the aid of pencil and paper, a human could mentally query the claimed knowledge graph to determine a subgraph that connects two entities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (and/or with a pencil and paper) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claims only recite additional elements (e.g., memory, computer readable media, processor) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(d)(II). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than instructions to apply the exception using generic computer components. Mere instructions to apply an exception using conventional computer components and functions cannot provide an inventive concept. These claims are not patent eligible.

	As to dependent claims 2-9, these claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The broadest reasonable interpretation (BRI) of the claimed knowledge graph encompasses a graph with just two vertices and two edges, and these dependent claims further describe some mathematical constraints on the subgraph to be computed from the claimed knowledge graph. Claim 2 recites bounding the structural compact sub graph based on a diameter bound. Claim 3 recites an equation for an optimization problem that is to be solved in order to determine the claimed salient subset. Claims 4-8 provides more details of the equation used in the optimization problem. Claim 9 recites merging paths having a common end vertex. For the claimed knowledge graph, all of these claimed features could be performed by a human with the aid of pencil and paper. Hence, each of the dependent claims are drawn to an abstract idea within the "Mental Processes" groupings of abstract ideas. The claims are drawn to subject matter that covers performance of the claimed limitations in the mind but for the recitation of generic computer components as discussed above. These dependent claims fail to apply the claimed invention to achieve any desired outcome or beneficial result. Hence, these claims are not integrated into a practical application. The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Namaki et al. (U.S. Patent Application Publication No. 20210064620 A1, hereinafter referred to as Namaki).
As to claim 1, Namaki teaches a computer-implemented method for keyword search in a data set, wherein data of the data set is represented by a knowledge graph, the knowledge graph including vertices (v) representing entities of the data set and edges representing relations between the entities (see Namaki para. 0065: a knowledge graph comprises nodes representing entities and edges representing relations between the entities; and see Namaki Fig. 2: an illustrative example of a knowledge graph 200 having nodes representing entities and edges representing relations between the entities), the method comprising the following steps:
receiving a search query including at least two entities (see Namaki para. 0066: a keyword query on the graph comprises a plurality of terms; and see Namaki para. 0225 and Fig. 11A: in an illustrative example, keyword query 1118 comprises a plurality of entities to be searched for in the graph);
computing for the at least two entities of the search query a salient subset of the data set (Note: Read in light of the instant specification, the claimed “salient subset” is interpreted as a subset of the entities of the knowledge graph that match a given keyword query. See para. 0032-0034 of the published specification. See Namaki para. 0066: in response to a keyword query on graph G, the system determines subset of nodes of G that match the terms of the query; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, a subset of the data that matches keyword query 1118 is depicted in panel 1126), wherein the salient subset is computed such that a structural compact subgraph exists in the knowledge graph, the structural compact subgraph connecting the at least two entities of the search query (Note: Read in light of the instant specification, the claimed “structural compact subgraph” is interpreted as a subgraph that is bounded. See para. 0034 of the published specification. See Namaki para. 0067: the answer to the keyword query is a subgraph of G; and see Namaki para. 0072: the answer to the query is a bounded graph; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, the answer to a keyword query 1118 is a subgraph of connected nodes matching the query, as depicted in panel 1126); and
computing for the salient subset the structural compact subgraph of the knowledge graph which connects the at least two entities of the search query (Note: Read in light of the instant specification, the claimed “structural compact subgraph” is interpreted as a subgraph that is bounded. See para. 0034 of the published specification. See Namaki para. 0067: the answer to the keyword query is a subgraph of G; and see Namaki para. 0072: the answer to the query is a bounded graph; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, the answer to a keyword query 1118 is a subgraph of connected nodes matching the query, as depicted in panel 1126).

As to claim 10, Namaki teaches a system for keyword search in a data set, wherein data of the data set is represented by a knowledge graph, the knowledge graph including vertices representing entities of the data set and edges representing relations between the entities (see Namaki para. 0065: a knowledge graph comprises nodes representing entities and edges representing relations between the entities; and see Namaki Fig. 2: an illustrative example of a knowledge graph 200 having nodes representing entities and edges representing relations between the entities), wherein the system includes a computer (see Namaki para. 0040: the method of the invention is performed by a computer system) configured to:
receive a search query including at least two entities (see Namaki para. 0066: a keyword query on the graph comprises a plurality of terms; and see Namaki para. 0225 and Fig. 11A: in an illustrative example, keyword query 1118 comprises a plurality of entities to be searched for in the graph);
compute for the at least two entities of the search query a salient subset of the data set (Note: Read in light of the instant specification, the claimed “salient subset” is interpreted as a subset of the entities of the knowledge graph that match a given keyword query. See para. 0032-0034 of the published specification. See Namaki para. 0066: in response to a keyword query on graph G, the system determines subset of nodes of G that match the terms of the query; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, a subset of the data that matches keyword query 1118 is depicted in panel 1126), wherein the salient subset is computed such that a structural compact subgraph exists in the knowledge graph, the structural compact subgraph connecting the at least two entities of the search query (Note: Read in light of the instant specification, the claimed “structural compact subgraph” is interpreted as a subgraph that is bounded. See para. 0034 of the published specification. See Namaki para. 0067: the answer to the keyword query is a subgraph of G; and see Namaki para. 0072: the answer to the query is a bounded graph; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, the answer to a keyword query 1118 is a subgraph of connected nodes matching the query, as depicted in panel 1126); and
compute for the salient subset the structural compact subgraph of the knowledge graph which connects the at least two entities of the search query (Note: Read in light of the instant specification, the claimed “structural compact subgraph” is interpreted as a subgraph that is bounded. See para. 0034 of the published specification. See Namaki para. 0067: the answer to the keyword query is a subgraph of G; and see Namaki para. 0072: the answer to the query is a bounded graph; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, the answer to a keyword query 1118 is a subgraph of connected nodes matching the query, as depicted in panel 1126).

As to claim 11, Namaki teaches a non-transitory computer-readable storage medium on which is stored a computer program including computer readable instructions (see Namaki para. 0040: the invention is embodied as computer readable media storing instructions for performance by a computer system) for keyword search in a data set, wherein data of the data set is represented by a knowledge graph, the knowledge graph including vertices representing entities of the data set and edges representing relations between the entities (see Namaki para. 0065: a knowledge graph comprises nodes representing entities and edges representing relations between the entities; and see Namaki Fig. 2: an illustrative example of a knowledge graph 200 having nodes representing entities and edges representing relations between the entities), the instructions, when executed by a computer (see Namaki para. 0040: the invention is embodied as computer readable media storing instructions for performance by a computer system), causing the computer to perform the following steps:
receiving a search query including at least two entities (see Namaki para. 0066: a keyword query on the graph comprises a plurality of terms; and see Namaki para. 0225 and Fig. 11A: in an illustrative example, keyword query 1118 comprises a plurality of entities to be searched for in the graph);
computing for the at least two entities of the search query a salient subset of the data set (Note: Read in light of the instant specification, the claimed “salient subset” is interpreted as a subset of the entities of the knowledge graph that match a given keyword query. See para. 0032-0034 of the published specification. See Namaki para. 0066: in response to a keyword query on graph G, the system determines subset of nodes of G that match the terms of the query; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, a subset of the data that matches keyword query 1118 is depicted in panel 1126), wherein the salient subset is computed such that a structural compact subgraph exists in the knowledge graph, the structural compact subgraph connecting the at least two entities of the search query (Note: Read in light of the instant specification, the claimed “structural compact subgraph” is interpreted as a subgraph that is bounded. See para. 0034 of the published specification. See Namaki para. 0067: the answer to the keyword query is a subgraph of G; and see Namaki para. 0072: the answer to the query is a bounded graph; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, the answer to a keyword query 1118 is a subgraph of connected nodes matching the query, as depicted in panel 1126); and
computing for the salient subset the structural compact subgraph of the knowledge graph which connects the at least two entities of the search query (Note: Read in light of the instant specification, the claimed “structural compact subgraph” is interpreted as a subgraph that is bounded. See para. 0034 of the published specification. See Namaki para. 0067: the answer to the keyword query is a subgraph of G; and see Namaki para. 0072: the answer to the query is a bounded graph; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, the answer to a keyword query 1118 is a subgraph of connected nodes matching the query, as depicted in panel 1126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Namaki et al. (U.S. Patent Application Publication No. 20210064620 A1, hereinafter referred to as Namaki) in view of Li, Shuxin, Gong Cheng, and Chengkai Li. "Relaxing relationship queries on graph data." Journal of Web Semantics 61 (2020): 100557. Hereinafter referred to as Li.
As to claim 2, Namaki does not appear to explicitly disclose wherein a structural compactness guarantee of a structural compact sub graph is based on a diameter bound.
However, Li teaches wherein a structural compactness guarantee of a structural compact sub graph is based on a diameter bound (see Li abstract: a compact, diameter-constrained subgraph is provided as a search result for a graph query).
Namaki teaches performing a keyword query on a knowledge graph in which the answer to the query is bounded by a particular constraint, as set forth in the rejection of claim 1, but Namaki does not appear to explicitly disclose a diameter bound. Li teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Namaki to include the teachings of Li because applying a diameter-based compactness constraint bounds the search space and enables a graph query to be answered with satisfactory performance (see Li paragraph spanning pages 1-2).

As to claim 9, Namaki teaches computing for the salient subset (Qmax) the structural compact subgraph of the knowledge graph (Note: Read in light of the instant specification, the claimed “structural compact subgraph” is interpreted as a subgraph that is bounded. See para. 0034 of the published specification. See Namaki para. 0067: the answer to the keyword query is a subgraph of G; and see Namaki para. 0072: the answer to the query is a bounded graph; and see Namaki para. 0226 and Fig. 11A: in an illustrative example, the answer to a keyword query 1118 is a subgraph of connected nodes matching the query, as depicted in panel 1126).
Namaki does not appear to explicitly disclose merging paths having a common end vertex into the structural compact subgraph.
However, Li teaches merging paths having a common end vertex into the structural compact subgraph (see Li page 5, first column, under the heading “Proof of Sufficiency”: to form a subgraph that satisfies diameter compactness constraint, paths between each query entity qe and a central vertex c are merged. Note: Li’s central vertex c corresponds to the claimed “common end vertex”).
Namaki teaches performing a keyword query on a knowledge graph in which the answer to the query is bounded by a particular constraint, as set forth in the rejection of claim 1, but Namaki does not appear to explicitly disclose merging paths having a common end vertex. Li teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Namaki to include the teachings of Li because merging of the paths ensures that diameter constraint is maintained (see Li page 5, first column, under the headings “Proof of Necessity” and “Proof of Sufficiency”), which bounds the search space and enables a graph query to be answered with satisfactory performance (see Li paragraph spanning pages 1-2).

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all of the rejections under 35 U.S.C. 101 and 112(b) are overcome.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to keyword search in a knowledge graph.
a.	Chakrabarti, et al.; “SEMANTIC MATCHING AND ANNOTATION OF ATTRIBUTES”; U.S. PGPub. No. 20150227589 A1.
Teaches indexing techniques to enable keyword search on a graph (see abstract, para. 0070).
b.	Rennison, Earl; “Contextual Personalized Searching Across A Hierarchy Of Nodes Of A Knowledge Base”; U.S. Patent No. 8,620,909 B1.
Teaches performing text search on a knowledge base graph (see abstract).
c.	Elliott, Jack Winston; “SEMI-SUPERVISED QUESTION ANSWERING MACHINE”; U.S. PGPub. No. 20200074999 A1.
Teaches performing text search on a graph (see abstract).

Contact Information                                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UM/Examiner, Art Unit 2163             


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163